DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160342207 to Beran (“Beran”).
In re claim 1, Beran discloses a method comprising: receiving first data from a game engine associated with one or more virtual interactions in a virtual world [Fig. 3 shows receiving first data from game engine 320 by tactile feedback module 326, ¶56 describes the captured positions of the user's hand, the pressures sensed, the fingers touched, and/or the hand/finger gestures are used to interact in a video game, in a virtual world scene, a shared virtual space, a video game character, a character that is an extension of the real-world user, or simply provide a way of touching, holding, playing, interfacing or contacting virtual objects], the first data comprising data from one or more colliders associated with a virtual hand of a virtual character in the virtual world and being in a first data format associated with the game engine [Fig. 3 sensor data such as depth values or data points associated with a hand wearing glove interface 104 are measured from a sensing device 300 such as camera as motion input 318 to a game engine 320; ¶86 describes the glove interface 104 may be utilized to control a virtual hand in the virtual environment, and the haptic feedback data can be generated based on interactions of the virtual hand with the virtual objects; ¶14 specifically describes based on contact between a virtual hand and a virtual object in a virtual environment]; converting the first data in the first data format into second data in a second data format associated with a haptic engine [¶77 The tactile feedback module 326 is configured to provide second data from the first data received from the game engine as signals to tactile feedback to glove controller 104.  For example, as shown in Fig. 10A the signals are converted by the haptic feedback controller 1022 into feedback signals to activate corresponding haptic device 1024.  The tactile feedback may take the form of various kinds of tactile sensations, such as vibration feedback, temperature feedback, pressure feedback]; determining whether the virtual hand is grasping a virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶97 describes example of determining a virtual object such as a virtual pen or pencil is held by the virtual hand, i.e., grasping the pen]; determining whether fingers of the virtual hand are making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶105 describes example of determining three fingers interacting with a ball; ¶122 describes determining dragging fingers along a virtual surface; ¶82 describes determining tip of index finger touching virtual object]; determining whether a palm of the virtual hand is making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶96 describe example of determining a virtual object is resting in or otherwise touching the palm of the virtual hand]; upon determination that the virtual hand is grasping the virtual object in the virtual world, determining a first haptic response based on the first data or the second data [¶105 describes that the glove interface object 104 may be configured to selectively provide pressure on specified locations of the hand; such as for example, ¶21 wherein the haptic feedback data is defined based on contact between a virtual hand and a virtual object in a virtual environment, wherein the haptic feedback data provides for activation of a portion of the electromagnets that are configured to attract a portion of the magnetic objects, the portion of the magnetic objects being positioned on a region of the glove interface object that corresponds to a region of the virtual hand that contacts the virtual object; ¶97 describes user will feel pressure exerted in regions of glove at which a user would normally feel contact when holding a pen or pencil in their hand thus constituting a first haptic response]; upon determination that the fingers of the virtual hand are making contact with the virtual object in the virtual world, determining a second haptic response based on the first data or the second data [¶105 describes when the thumb, index finger, and middle finger of the hand are used to hold virtual ball, it is desirable to provide for haptic feedback that mimics the sensation of holding a ball with those three fingers; ¶122 describes dragging fingers along a virtual surface; ¶82 describes tip of index finger touching virtual object thus constituting a second haptic response]; upon determination that the palm of the virtual hand is making contact with the virtual object in the virtual world, determining a third haptic response based on the first data or the second data [¶96 describes user will feel pressure on the palm thus constituting a third haptic response]; and outputting a signal to a haptic device to cause the haptic device to create the first haptic response, the second haptic response, or the third haptic response [Fig. 10A, the haptic feedback controller 1022 controls the corresponding haptic devices 1024 of the glove corresponding to the desired affect received from the computing device 1040, e.g., by activating different ones of electromagnets corresponding to the portion of the glove interacting with the object including the haptic responses 1, 2, 3 described above].
In re claim 2, Beran discloses at least one of the first haptic response, the second haptic response, and the third haptic response comprises vibration [¶122 describes feedback of vibration for touching].
In re claim 3, Beran discloses at least one of the first haptic response, the second haptic response, and the third haptic response comprises force feedback [¶123 describes example of force feedback for grasping].
In re claim 4, Beran discloses at least one of the first haptic response, the second haptic response, and the third haptic response comprises applying a temperature or temperature change [¶77 describes temperature as a haptic feedback].
In re claim 5, Beran discloses at least one of the first haptic response, the second haptic response, and the third haptic response comprises causing the haptic device to apply pressure to a wearer of the haptic device at one or more points on the haptic device [¶82 describes example of haptic response of pressure exerted on tip of finger for touching virtual object].
In re claim 6, Beran discloses the haptic device comprises a glove [Figs. 5, 6, 10A show a glove interface object 104] and the signal causes the haptic device to create the first haptic response, the second haptic response, or the third haptic response on one or more fingers of the glove [¶82 describes example of haptic response of pressure for fingertip touching a virtual object].  
In re claim 7, Beran discloses the haptic device comprises a glove [Figs. 5, 6, 10A show a glove interface object 104] and the signal causes the haptic device to create the first haptic response, the second haptic response, or the third haptic response on a palm of the glove [¶96 describes user will feel pressure on the palm of glove when virtual object is resting in palm of hand].  
In re claim 8, Beran discloses at least one of the virtual interactions in the virtual world comprises a collision between the virtual hand and the virtual object [¶21 a computing device configured to generate the haptic feedback data, wherein the haptic feedback data is defined based on contact between a virtual hand and a virtual object in a virtual environment].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of U.S. Patent No. 10,976,820 to Ganadas et al. (“Ganadas”).
In re claim 9, Beran discloses all the limitations of claim 8, as described above, but does not explicitly teach the first data from the game engine comprises metadata associated with the virtual object.
However, Ganadas in the same field of endeavor teaches metadata may be associated with the virtual object [col. 6, l. 62-col. 7, l. 13, describes that a haptic metadata store 30 includes haptic signatures 18 associated with each virtual object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of metadata associated with a virtual object, in order to allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27; and to provide a library of predefined haptic senses to a content provider and allowing the automatic creation of haptic signatures for virtual object so that haptic responses may be provided to a user without the content provider having to also create the haptic signatures thus saving the content creator time and effort of having to separately create haptic effects, see, e.g., Ganadas col. 9 ll. 5-23. 
In re claim 10, Beran lacks by Ganadas teaches the metadata associated with the virtual object comprises one or more material properties of the virtual object [col. 5, ll. 47-68, describes a material property of texture of the virtual object].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of the metadata associated with the virtual object that comprises one or more material properties of the virtual object, as taught by Ganadas, in order to in order to allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27. 
In re claim 12, Beran discloses a method comprising: receiving first data from a game engine [Fig. 3 shows receiving first data from game engine 320 by tactile feedback module 326, ¶56 describes the captured positions of the user's hand, the pressures sensed, the fingers touched, and/or the hand/finger gestures are used to interact in a video game, in a virtual world scene, a shared virtual space, a video game character, a character that is an extension of the real-world user, or simply provide a way of touching, holding, playing, interfacing or contacting virtual objects], the first data comprising data from one or more colliders associated with a virtual hand in a virtual world and being in a first data format associated with the game engine [Fig. 3 sensor data such as depth values or data points associated with a hand wearing glove interface 104 are measured from a sensing device 300 such as camera as motion input 318 to a game engine 320; ¶86 describes the glove interface 104 may be utilized to control a virtual hand in the virtual environment, and the haptic feedback data can be generated based on interactions of the virtual hand with the virtual objects; ¶14 specifically describes based on contact between a virtual hand and a virtual object in a virtual environment]; converting the first data in the first data format into second data in a second data format associated with a haptic engine [¶77 The tactile feedback module 326 is configured to provide second data from the first data received from the game engine as signals to tactile feedback to glove controller 104.  For example, as shown in Fig. 10A the signals are converted by the haptic feedback controller 1022 into feedback signals to activate corresponding haptic device 1024.  The tactile feedback may take the form of various kinds of tactile sensations, such as vibration feedback, temperature feedback, pressure feedback]; determining whether the virtual hand is grasping a virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶97 describes example of determining a virtual object such as a virtual pen or pencil is held by the virtual hand, i.e., grasping the pen]; determining whether fingers of the virtual hand are making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶105 describes example of determining three fingers interacting with a ball; ¶122 describes determining dragging fingers along a virtual surface; ¶82 describes determining tip of index finger touching virtual object]; determining whether a palm of the virtual hand is making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶96 describe example of determining a virtual object is resting in or otherwise touching the palm of the virtual hand]; upon determination that the virtual hand is grasping the virtual object in the virtual world, determining a first haptic response based on the first data or the second data [¶105 describes that the glove interface object 104 may be configured to selectively provide pressure on specified locations of the hand; such as for example, ¶21 wherein the haptic feedback data is defined based on contact between a virtual hand and a virtual object in a virtual environment, wherein the haptic feedback data provides for activation of a portion of the electromagnets that are configured to attract a portion of the magnetic objects, the portion of the magnetic objects being positioned on a region of the glove interface object that corresponds to a region of the virtual hand that contacts the virtual object; ¶97 describes user will feel pressure exerted in regions of glove at which a user would normally feel contact when holding a pen or pencil in their hand thus constituting a first haptic response]; upon determination that the fingers of the virtual hand are making contact with the virtual object in the virtual world, determining a second haptic response based on the first data or the second data [¶105 describes when the thumb, index finger, and middle finger of the hand are used to hold virtual ball, it is desirable to provide for haptic feedback that mimics the sensation of holding a ball with those three fingers; ¶122 describes dragging fingers along a virtual surface; ¶82 describes tip of index finger touching virtual object thus constituting a second haptic response]; upon determination that the palm of the virtual hand is making contact with the virtual object in the virtual world, determining a third haptic response based on the first data or the second data [¶96 describes user will feel pressure on the palm thus constituting a third haptic response]; and outputting a signal to a wearable haptic device to create the first haptic response, the second haptic response, or the third haptic response [Fig. 10A, the haptic feedback controller 1022 controls the corresponding haptic devices 1024 of the glove corresponding to the desired affect received from the computing device 1040, e.g., by activating different ones of electromagnets corresponding to the portion of the glove interacting with the object including the haptic responses 1, 2, 3 described above].
Beran does not explicitly teach determining a first, second or third haptic response based on one or more parameters associated with the virtual object.
In the same field of endeavor, Ganadas teaches determining a first, second or third haptic response based on one or more parameters associated with the virtual object [Fig. 6 #s 604, 606 show accessing haptic signature associated with object 14 and determining corresponding haptic response 26].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include determining a haptic response based on one or more parameters associated with the virtual object as taught by Ganadas, in order to in order to provide different sensations for different types of objects that allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27. 
In re claim 13, Beran lacks but Ganadas teaches the one or more parameters associated with the virtual object comprise user definable material properties of the virtual object [col. 9 ll. 5-16 describe the haptic signatures 18 stored in the meta data store 30 include material properties, such as texture, and col. 9, ll. 38 describes the haptic signatures 18 may be user defined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of the metadata associated with the virtual object comprises one or more material properties of the virtual object, as taught by Ganadas, in order to in order to in order to provide different sensations for different types of objects that allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27 and allow the user to customize the their environment or needs col. 9 ll. 44-51. 
In re claim 14, Beran discloses outputting the second data to a haptic device driver associated with the wearable haptic device [Fig. 10B, #1074], wherein the haptic device driver is configured to cause the wearable haptic device to create the first haptic response, the second haptic response, or the third haptic response after receiving the second data [Fig. 10A #1020, 1022, 1024 ¶¶116,117].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Ganadas in view of U.S. Patent Publication No. 2019/0324538 to Rhin et al. (“Rhin”).
In re claim 15, Beran in view of Ganadas disclose the invention of claim 12, as stated above, but lacks receiving the first data from a haptic engine plugin associated with the game engine, wherein the haptic engine plugin is configured to receive the data from the one or more colliders associated with the virtual hand in the virtual world and output the first data.
However, Rhin in an analogous art of haptic effect generation in a virtual environment using wearable haptic devices, discloses receiving the first data from a haptic engine plugin associated with the game engine [¶67 describes haptic control module 111c may be a stand-alone application that communicates with immersive reality module 111a via plugin installed in the immersive reality module 111a], wherein the haptic engine plugin is configured to receive the data from the one or more colliders associated with the virtual hand in the virtual world and output the first data[¶¶75, 80, 84, 87 describe the haptic control module 111c may receive an indication from the immersive reality module 111a (e.g., generating a first person shooter virtual game environment) that a haptic effect should be generated. The indication may include, e.g., a haptic command or an indication that a particular event (e.g., hand #283 touching object #281) within the immersive reality environment has occurred (e.g., the collision event ¶84), wherein the haptic control module 111c is configured to trigger the haptic effect in response to the event.  The haptic control module 111c may then generate its own haptic command and communicate the haptic command to the haptic-enabled wearable device 120A, which performs the haptic command from the haptic control module 111c by causing the haptic output device 127 to generate a haptic effect based on the haptic command].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ganadas to include the use of a haptic engine plugin to communicate, as taught by Ganadas, in order to allow to a programmer/designer to create an immersive reality module, program, or application without the burden of also having to also create or code haptic effects.  Rather a plugin for a haptic engine allows the use of a separate haptic control module or haptic feedback manager to monitor events occurring with the immersive reality environment and provide suitable haptic effect, see, e.g., Rhin ¶55.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of U.S. Rhin.
In re claim 16, Beran discloses a system [Fig. 1] comprising: a haptic device [Fig. 1 #104]; a game engine [Fig. 3, #320]; a haptic engine [Fig. 3, #326]; one or more processors; one or more memory modules; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the haptic engine to [Figs. 10A & 10B, #1040]:  receive first data from a game engine associated with one or more virtual interactions in a virtual world [Fig. 3 shows receiving data from game engine 320 by tactile feedback module 326, ¶56 describes the captured positions of the user's hand, the pressures sensed, the fingers touched, and/or the hand/finger gestures are used to interact in a video game, in a virtual world scene, a shared virtual space, a video game character, a character that is an extension of the real-world user, or simply provide a way of touching, holding, playing, interfacing or contacting virtual objects], the first data comprising data from one or more colliders associated with a virtual hand of a virtual character in a virtual world and being in a first data format associated with the game engine [Fig. 3 sensor data such as depth values or data points associated with a hand wearing glove interface 104 are measured from a sensing device 300 such as camera as motion input 318 to a game engine 320; ¶86 describes the glove interface 104 may be utilized to control a virtual hand in the virtual environment, and the haptic feedback data can be generated based on interactions of the virtual hand with the virtual objects; ¶14 specifically describes based on contact between a virtual hand and a virtual object in a virtual environment]; convert the first data in the first data format into second data in a second data format associated with the haptic engine [¶77 The tactile feedback module 326 is configured to provide second data from the first data received from the game engine as signals to tactile feedback to glove controller 104.  For example, as shown in Fig. 10A the signals are converted by the haptic feedback controller 1022 into feedback signals to activate corresponding haptic device 1024.  The tactile feedback may take the form of various kinds of tactile sensations, such as vibration feedback, temperature feedback, pressure feedback]; determine whether the virtual hand is grasping a virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶97 describes example of determining a virtual object such as a virtual pen or pencil is held by the virtual hand, i.e., grasping the pen]; determine whether fingers of the virtual hand are making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶105 describes example of determining three fingers interacting with a ball; ¶122 describes determining dragging fingers along a virtual surface; ¶82 describes determining tip of index finger touching virtual object]; determine whether a palm of the virtual hand is making contact with the virtual object in the virtual world based on the first data or the second data [¶109 describes the physics of interactions (e.g. touching, holding, accelerating, decelerating, moving, throwing, grasping, releasing, picking up, pressing, etc.) between the user's hand and a virtual object can be modeled to determine the instantaneous interaction exerted on the various portions of the user's hand by the virtual object over time and ¶96 describe example of determining a virtual object is resting in or otherwise touching the palm of the virtual hand]; upon determination that the virtual hand is grasping the virtual object in the virtual world, determine a first haptic response based on the first data or the second data [¶105 describes that the glove interface object 104 may be configured to selectively provide pressure on specified locations of the hand; such as for example, ¶21 wherein the haptic feedback data is defined based on contact between a virtual hand and a virtual object in a virtual environment, wherein the haptic feedback data provides for activation of a portion of the electromagnets that are configured to attract a portion of the magnetic objects, the portion of the magnetic objects being positioned on a region of the glove interface object that corresponds to a region of the virtual hand that contacts the virtual object; ¶97 describes user will feel pressure exerted in regions of glove at which a user would normally feel contact when holding a pen or pencil in their hand thus constituting a first haptic response]; upon determination that the fingers of the virtual hand are making contact with the virtual object in the virtual world, determine a second haptic response based on the first data or the second data [¶105 describes when the thumb, index finger, and middle finger of the hand are used to hold virtual ball, it is desirable to provide for haptic feedback that mimics the sensation of holding a ball with those three fingers; ¶122 describes dragging fingers along a virtual surface; ¶82 describes tip of index finger touching virtual object thus constituting a second haptic response]; upon determination that the palm of the virtual hand is making contact with the virtual object in the virtual world, determine a third haptic response based on the first data or the second data [¶96 describes user will feel pressure on the palm thus constituting a third haptic response]; and output a signal to the haptic device to cause the haptic device to create the first haptic response, the second haptic response, or the third haptic response [Fig. 10A, the haptic feedback controller 1022 controls the corresponding haptic devices 1024 of the glove corresponding to the desired affect received from the computing device 1040, e.g., by activating different ones of electromagnets corresponding to the portion of the glove interacting with the object including the haptic responses 1, 2, 3 described above].
Beran lacks a haptic engine plugin and the haptic engine receiving the first data from a haptic engine plugin.
However, Rhin in an analogous art of haptic effect generation in a virtual environment using wearable haptic devices, discloses receiving the first data from a haptic engine plugin associated with the game engine [¶67 describes haptic control module 111c may be a stand-alone application that communicates with immersive reality module 111a via plugin installed in the immersive reality module 111a], wherein the haptic engine plugin is configured to receive the data from the one or more colliders associated with the virtual hand in the virtual world and output the first data[¶¶75, 80, 84, 87 describe the haptic control module 111c may receive an indication from the immersive reality module 111a (e.g., generating a first person shooter virtual game environment) that a haptic effect should be generated. The indication may include, e.g., a haptic command or an indication that a particular event (e.g., hand #283 touching object #281) within the immersive reality environment has occurred (e.g., the collision event ¶84), wherein the haptic control module 111c is configured to trigger the haptic effect in response to the event.  The haptic control module 111c may then generate its own haptic command and communicate the haptic command to the haptic-enabled wearable device 120A, which performs the haptic command from the haptic control module 111c by causing the haptic output device 127 to generate a haptic effect based on the haptic command].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of a haptic engine plugin to communicate, as taught by Rhin, in order to allow to a programmer/designer to create an immersive reality module, program, or application without the burden of also having to also create or code haptic effects.  Rather a plugin for a haptic engine allows the use of a separate haptic control module or haptic feedback manager to monitor events occurring with the immersive reality environment and provide suitable haptic effect, see, e.g., Rhin ¶55.
In re claim 17, Beran describes data associated with colliders associated with the virtual hand in the virtual world [¶¶ 21, 111, 120], but does explicitly teach receiving the data from a haptic engine plugin. 	However, Rhin teaches receiving data from the haptic engine plugin comprising data associated with colliders associated with the virtual hand in the virtual world [Fig. 2B, #283 ¶¶80, 84, 87 describe tracking and moving virtual hand 283 in the virtual environment corresponding to the user’s movement of their physical hand to interact with object 281 and that the module 111a may provide an indication that a virtual collision event occurred within the virtual environment which is then used to trigger a haptic effect (via the haptic control module 111c)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of a haptic engine plugin to communicate, as taught by Rhin, in order to allow to a programmer/designer to create an immersive reality module, program, or application without the burden of also having to also create or code haptic effects.  Rather a plugin for a haptic engine allows the use of a separate haptic control module or haptic feedback manager to monitor events occurring with the immersive reality environment and provide suitable haptic effect, see, e.g., Rhin ¶55.
In re claim 18, Beran discloses data comprises a collision between the virtual hand and a virtual object in the virtual world [¶21], but does not explicitly teach the data is received from a haptic engine plugin.
However, Rhin teaches data lacks but Rhin teaches the data from the haptic engine plugin comprises a collision between the virtual hand and a virtual object in the virtual world [Fig. 2B, #283 ¶¶80, 84, 87 describe tracking and moving virtual hand 283 in the virtual environment corresponding to the user’s movement of their physical hand to interact with object 281 and that the module 111a may provide an indication that a virtual collision event occurred within the virtual environment which is then used to trigger a haptic effect (via the haptic control module 111c)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of a haptic engine plugin to communicate, as taught by Rhin, in order to allow to a programmer/designer to create an immersive reality module, program, or application without the burden of also having to also create or code haptic effects.  Rather a plugin for a haptic engine allows the use of a separate haptic control module or haptic feedback manager to monitor events occurring with the immersive reality environment and provide suitable haptic effect, see, e.g., Rhin ¶55.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beran in view of Rhin further in view of Ganadas.
In re claim 19, Beran in view of Rhin teaches the invention of claim 18 as stated above.   While, Beran in view of Rhin discloses generating a haptic effect based on a virtual characteristic or virtual property of a virtual object, Beran and Rhin do not explicitly disclose the data from the haptic engine plugin comprises metadata associated with the virtual object; and the signal causes the haptic device to create the haptic response based on the metadata.
However, in an analogous immersive reality environment system with a haptic engine to generate a haptic effect for a wearable device, Ganadas teaches metadata associated with the virtual object and generating a signal to cause a haptic device to create the response based on the metadata [col. 6, l. 62-col. 7, l. 13 describes, for example, a haptic metadata data store 30 to store haptic signatures 18 associated with virtual objects 14 for a virtual environment 12, thereby allowing the haptic feedback manager 24 to determine a haptic response 26 for the wearable haptic glove 106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of metadata associated with a virtual object, in order to allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27; and to provide a library of predefined haptic senses to a content provider and allowing the automatic creation of haptic signatures for virtual object so that haptic responses may be provided to a user without the content provider having to also create the haptic signatures thus saving the content creator time and effort of having to separately create haptic effects, see, e.g., Ganadas col. 9 ll. 5-23.   
In re 20, Beran lacks but Ganadas discloses, wherein the metadata comprises one or more material properties of the virtual object [col. 5, ll. 47-68, e.g., a texture and col. 9 ll. 5-16 describe the haptic signatures 18 stored in the meta data store 30 include material properties, such as texture].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Beran to include the use of the metadata associated with the virtual object comprising one or more material properties of the virtual object, as taught by Ganadas, in order to in order to in order to provide different sensations for different types of objects that allow a user to distinguish virtual objects by feel alone using a haptic signature to associate a unique haptic sense to the virtual object thereby providing the user with a more immersive and realistic experience col. 3 ll. 9-27 and allow the user to customize the their environment or needs col. 9 ll. 44-51.
  

Response to Arguments
The objection to the Abstract and claims 1 and 16 have been withdrawn in view of Applicant’s amendments.
The examiner acknowledges Applicant’s statement of the substance of the interview of July 27, 2022. 
Applicant’s arguments with respect to claims 1-10 and 12-20 with regard to anticipation and obviousness  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 11,416,065 describes performing a simulation of a user interaction with a virtual object in an artificial-reality environment.  The user interaction (i) traverses a surface of the virtual object (e.g., running a finger over a textured surface), and (ii) includes a set of contact events (e.g., a sparse set of events).  The method also includes estimating a trajectory of the user interaction with the virtual object based on the set of contact events.  The method also includes determining a surface profile associated with the surface of the virtual object, generating an excitation force profile according to (i) the estimated trajectory and (ii) the surface profile, and rendering, based on the excitation force profile, audio and synchronized haptic feedback for the user interaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
                                                                                                                                                                                            /MALINA D. BLAISE/Primary Examiner, Art Unit 3715